United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 19-7123                                                  September Term, 2020
                                                                      1:17-cv-00495-CKK
                                                        Filed On: January 27, 2021
Georgia A. Stewart,

              Appellant

       v.

District of Columbia,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Henderson, Rogers, and Katsas, Circuit Judges

                                      JUDGMENT

        Upon consideration of the record from the United States District Court for the
District of Columbia and the briefs filed by the parties, see Fed. R. App. P. 34(a)(2);
D.C. Cir. Rule 34(j), it is

      ORDERED AND ADJUDGED that the district court’s orders, filed September 9,
2019, and September 26, 2019, be affirmed.

        The district court did not err in granting summary judgment in favor of appellee.
Appellee has provided “legitimate, non-discriminatory reason[s]” for its employment
decision, and appellant has not “produced sufficient evidence for a reasonable jury to
find that the employer’s asserted non-discriminatory reason[s] w[ere] not the actual
reason and that the employer intentionally discriminated against the employee on the
basis of” a characteristic protected by law. Brady v. Office of Sergeant at Arms, 520
F.3d 490, 493-94 (D.C. Cir. 2008); see also DeJesus v. WP Co. LLC, 841 F.3d 527,
532 (D.C. Cir. 2016) (applying McDonnell Douglas framework to claims brought under
Title VII and the Age Discrimination in Employment Act). Appellant argues for the first
time in her reply brief that the Supreme Court’s decision in Babb v. Wilkie, 140 S. Ct.
1168 (2020), supports remanding her claim under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., to the district court. However, Babb was
decided before appellant filed her opening brief in this appeal, and this court generally
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 19-7123                                                September Term, 2020

does not consider arguments raised for the first time in a reply brief. See Newspaper
Ass’n of Am. v. Postal Regulatory Comm’n, 734 F.3d 1208, 1212 (D.C. Cir. 2013).
Even if appellant had not forfeited this argument, it would fail on the merits because
appellant has not shown that age discrimination played any role in any adverse action
she suffered. See Babb, 140 S. Ct. at 1173–74. In addition, appellant has not shown
that the district court erred by failing to independently inquire into the competency of the
counsel that she hired to represent her. Cf. Hussain v. Nicholson, 435 F.3d 359, 364
(D.C. Cir. 2006) (“[A] party who voluntarily chooses his attorney ‘cannot . . . avoid the
consequences of the acts or omissions of this freely selected agent.’”) (quoting Link v.
Wabash R.R. Co., 370 U.S. 626, 633–34 (1962)).

      Lastly, the district court did not abuse its discretion by denying appellant’s
request for an extension of time in which to file a motion for reconsideration. Pursuant
to Federal Rule of Civil Procedure 6(b)(2), “[a] court must not extend the time to act
under” Rule 59(e) or Rule 60(b). Fed. R. Civ. P. 6(b)(2).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2